EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Derek Benke Reg. No. on 04/19/2021.
.



1. (Currently Amended):  An information processing device comprising:
	circuitry configured to
	analyze user's personal relationship information on the basis of a behavior log recording a user's behavior, wherein the user's personal relationship information includes inter-user active and passive attribute information;
	determine a proposal candidate, which is an individual who will provide a content recommendation, based on the analyzed user's personal relationship information; and
	provide a content recommendation candidate from the determined proposal candidate,
	wherein the user's personal relationship information includes individual user active and passive attribute information and inter-user relationship degree information, and the inter-user relationship degree information is a weighting coefficient, and
	wherein the proposal candidate is a user with a highest active degree in a group, and the active degree of the user is determined by a degree of activity of the user with respect to other users of the group and the weighting coefficient.

	2-4. (Cancelled)



the behavior log on the network includes inter-user association on a community Web site.

	6. (Previously Presented):  The information processing device according to claim 1, wherein
the circuitry determines the proposal candidate on the basis of the user's personal relationship information for content.

	7. (Previously Presented):  The information processing device according to claim 1, wherein
the circuitry provides, at predetermined timing, the content recommendation candidate from the determined proposal candidate.

	8. (Original):  The information processing device according to claim 7, wherein
the predetermined timing is timing when a user as a content recommendation candidate providing destination starts up an application corresponding to content.





the predetermined timing is timing when the proposal candidate and the user as the content recommendation candidate providing destination are communicating with each other on a network.

	10. (Original):  The information processing device according to claim 7, wherein
the predetermined timing is timing when the proposal candidate and the user as the content recommendation candidate providing destination are running an application corresponding to content.

	11. (Original):  The information processing device according to claim 7, wherein
the predetermined timing is timing when the user as the content recommendation candidate providing destination is viewing content associated with the content recommendation candidate.

	12. (Previously Presented):  The information processing device according to claim 1, wherein
the circuitry analyzes the user's personal relationship information on a user-to-user basis.




causing an information processing device to
analyze user's personal relationship information on the basis of a behavior log recording a user's behavior, wherein the user's personal relationship information includes inter-user active and passive attribute information,
determine a proposal candidate, which is an individual who will provide a content recommendation, based on the analyzed user's personal relationship information, and
provide a content recommendation candidate from the determined proposal candidate,
	wherein the user's personal relationship information includes individual user active and passive attribute information and inter-user relationship degree information, [[and]]
	wherein the inter-user relationship degree information is a weighting coefficient, and
	wherein the proposal candidate is a user with a highest active degree in a group, and the active degree of the user is determined by a degree of activity of the user with respect to other users of the group and the weighting coefficient.




	analyzing user's personal relationship information on the basis of a behavior log recording a user's behavior, wherein the user's personal relationship information includes inter-user active and passive attribute information,
	determining a proposal candidate, which is an individual who will provide a content recommendation, based on the analyzed user's personal relationship information, and 
	providing a content recommendation candidate from the determined proposal candidate,
	wherein the user's personal relationship information includes individual user active and passive attribute information and inter-user relationship degree information, [[and]]
	wherein the inter-user relationship degree information is a weighting coefficient, and
	wherein the proposal candidate is a user with a highest active degree in a group, and the active degree of the user is determined by a degree of activity of the user with respect to other users of the group and the weighting coefficient.





	circuitry configured to
	transmit a behavior log recording a user's behavior; and
	receive a content recommendation candidate from a proposal candidate, which is an individual, determined by user's personal relationship information analyzed on the basis of the behavior log, wherein the user's personal relationship information includes inter-user active and passive attribute information,
	wherein the user's personal relationship information includes individual user active and passive attribute information and inter-user relationship degree information, [[and]]
wherein the inter-user relationship degree information is a weighting coefficient, and
wherein the proposal candidate is a user with a highest active degree in a group, and the active degree of the user is determined by a degree of activity of the user with respect to other users of the group and the weighting coefficient.

	16. (Previously Presented):  The information processing device according to claim 1, wherein the content recommendation is a music candidate.

	17. (Cancelled)






	19. (Previously Presented):  The information processing device according to claim 10, wherein the application is a music application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to teach or to reasonably disclose “a proposal candidate which is an individual that makes content recommendations and the individual is selected based on the user having the highest active degree in the group with respect to the other users in combination with the weighting coefficient, wherein the weighting coefficient is the inter-user relationship degree information” in combination with the other limitations taken as a whole as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423